Citation Nr: 0212486
Decision Date: 09/19/02	Archive Date: 11/06/02

DOCKET NO. 96-38 189               DATE SEP 19, 2002

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Winston-Salem, North Carolina

THE ISSUES

1. Entitlement to a higher rating for a service-connected left
shoulder disability, currently evaluated as 10 percent disabling
beginning on July 1, 1995 and 20 percent disabling beginning on
March 1, 2000.

2. Entitlement to a higher rating for the service-connected right
knee disability, currently evaluated separately as 10 percent
disabling based on arthritis of the knee with limitation of motion
effective on July 1, 1995, and as 10 percent disabling based on
instability of the knee effective on August 1, 1999.

3. Entitlement to a higher rating for the left knee residuals,
postoperative removal of loose bodies, currently evaluated as 10
percent disabling.

4. Entitlement to a higher rating for the herniated nucleus
pulposus of the cervical spine, evaluated as 10 percent disabling
from July 1, 1995 and as 20 percent disabling from April 13, 1998.

5. Entitlement to a higher rating for a low back strain with
degenerative disc disease currently evaluated as 10 percent
disabling.

6. Entitlement to a higher rating for service-connected seborrheic
dermatitis and tinea pedis, currently evaluated as 10 percent
disabling.

7. Entitlement to a higher rating a service-connected right
inguinal hernia, currently evaluated as 10 percent disabling.

8. Entitlement to a higher (compensable) rating for service-
connected hemorrhoids.

9. Entitlement to a higher (compensable) rating for a service-
connected left wrist disability.

REPRESENTATION 

Appellant represented by: North Carolina Division of Veterans
Affairs 

ATTORNEY FOR THE BOARD 

Debbie A. Riffe, Counsel

2 - 

INTRODUCTION

The veteran served on active duty from April 1977 to June 1995.

This case comes to the Board of Veterans' Appeals (Board) on appeal
from a September 1995 RO decision which granted service connection
for a left shoulder disability rated as 10 percent disabling, a
right knee disability rated as zero percent disabling, seborrheic
dermatitis and tinea pedis rated as zero percent disabling, a right
inguinal hernia rated as 10 percent disabling, hemorrhoids rated as
zero percent disabling, a left wrist disability rated as zero
percent disabling, herniated nucleus pulposus of the cervical spine
initially rated as 10 percent disabling, a low back disability
initially rated as zero percent disabling, and a left knee
disability initially rated as zero percent disabling. The veteran
expressed disagreement with the assigned disability evaluations and
he filed an appeal.

In the September 1995 decision, the RO also denied the claims of
entitlement to service connection for a headaches, dizziness,
painful joints, and insomnia. The veteran appealed these
determinations. In an April 2002 RO decision, service connection
for dyssomnia (insomnia), headaches with dizziness, right elbow
tendonitis (claimed as painful joints), and arthritis of the right
shoulder (claimed as painful joints) was granted. Thus, these
issues are no longer before the Board for appellate review.

In May 1997, the Board remanded the case to the RO for additional
development.

In a December 1997 decision, the RO assigned a 10 percent rating
for the service- connected right knee disability and a 10 percent
rating to the left knee disability, effective on July 1, 1995. The
veteran continues his appeal for a higher rating.

In an April 2002 decision, the RO assigned a 20 percent rating for
the service- connected left shoulder disability, effective on March
1, 2000; a 10 percent rating for the service-connected seborrheic
dermatitis and tinea pedis, effective on July 1,

3 -

1995; and a separate 10 percent rating for the service-connected
right knee disability (based on instability), effective on August
1, 1999. A 20 percent rating was assigned to the cervical spine
disability effective April 13, 1998 and a 10 percent rating was
assigned to the low back strain with degenerative disc disease from
July 1, 1995.

The Board points out that in a May 2002 statement, the veteran
withdrew his appeal for the issue of service connection for a left
elbow disability. See 38 C.F.R. 20.204 (2001). Consequently, this
issue is no longer on appeal and will be addressed no further
herein.

The issue of entitlement to a higher rating for the herniated
nucleus pulposus of the cervical spine, evaluated as 10 percent
disabling from July 1, 1995 and as 20 percent disabling from April
13, 1998 is addressed in the remand portion of the decision.

The Board notes that the veteran has raised the issue of service
connection for depression in a February 1998 statement. As this
matter has not been developed by the RO, and as it is not
inextricably intertwined with the issues currently on appeal, it is
not before the Board for appellate consideration. This matter is
referred lo the RO for further appropriate consideration.

FINDINGS OF FACT

1. The veteran is right hand dominant; therefore, his left shoulder
is his minor upper extremity.

2. From July 1, 1995 to November 29, 1999, the left shoulder
subluxation post operative rotator cuff tear was manifested by
complaints of painful motion with X- ray findings of mild
degenerative changes, Magnetic Resonance Imaging findings of a mild
humeral head degenerative change, and clinical findings of joint
effusion,

4 -

a tear of the supraspinatus tendon, and slight limitation of motion
of the arm with abduction to 120 degrees.

3. From March 1, 2000, the left shoulder subluxation post operative
rotator cuff tear is manifested by complaints of constant painful
motion and clinical findings of limitation of motion of the arm to
midway between the side and shoulder level, with no evidence of
degenerative changes on X-ray examination.

4. From July 1, 1995, the right knee disability is manifested by
arthritis substantiated by X-ray findings with limitation of
flexion from 120 degrees to 135 degrees with pain on motion and
slight instability.

5. The left knee residuals, postoperative removal of loose bodies,
are manifested by limitation of flexion to 135 degrees and pain on
motion without evidence of instability.

6. The low back strain with degenerative disc disease is manifested
by X-ray evidence of slight spurring at L3-4 and objective findings
of slight tenderness in the lower lumbosacral area and slight
limitation of motion.

7. The seborrheic dermatitis and tinea pedis are manifested by an
intermittent erythematous rash on the face which appears as a
somewhat disfiguring depigmentation, some scaling and erythema of
the scalp, and a minimal scaling and cracking fungus between the
toes.

8. The right inguinal hernia is post-operative and recurrent; there
is no evidence of a current hernia.

9. The right inguinal scar is tender and painful upon objective
demonstration.

10. The hemorrhoids are minimal in size and recur infrequently.

5 -

11. The left wrist tendinitis is asymptomatic, without X-ray
evidence of degenerative arthritis.

CONCLUSIONS OF LAW

1. The criteria for a disability evaluation in excess of 10 percent
for the period beginning on July 1, 1995 and 20 percent for the
period beginning on March 1, 2000 for the service-connected left
shoulder subluxation post operative rotator cuff tear have not been
met. 38 U.S.C.A. 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R.
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5201
(2001).

2. The criteria for a 10 percent disability evaluation for the
service-connected right knee disability, based on instability of
the knee, for the period of July 1, 1995, to April 26, 1999 have
been met. 38 U.S.C.A. 1155, 5107 (West 1991 & Supp. 2001); 38
C.F.R. 4.7, 4.71a, Diagnostic Code 5257 (2001).

3. The criteria for a disability evaluation in excess of 10 percent
for the service-connected right knee disability, based on arthritis
of the knee with limitation of motion, from July 1, 1995, have not
been met. 38 U.S.C.A. 1155, 5107 (West 1991 & Supp. 2001); 38
C.F.R. 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic C(ides 5003, 5010,
5260 (2001).

4. The criteria for a disability evaluation in excess of 10 percent
for the service-connected right knee instability for the period
beginning on August 1, 1999 have not been met. 38 U.S.C.A. 1155,
5107 (West 1991 & Supp. 2001); 38 C.F.R. 4.7, 4.40, 4.45, 4.59,
4.71a, Diagnostic Code 5257 (2001).

5. The criteria for a disability evaluation in excess of 10 percent
for left knee residuals, postoperative removal of loose bodies have
not been met. 38 U.S.C.A. 1155 (West 1991); 38 C.F.R. 4.40, 4.45,
4.59, 4.71a, Diagnostic Codes 5010, 5260 (2001).

6 - 

6. The criteria for a disability evaluation in excess of 10 percent
for low back strain with degenerative disc disease have not been
met. 38 U.S.C.A. 1155 (West 1991); 38 C.F.R. 4.40, 4.45, 4.59,
4.71a, Diagnostic Codes 5292, 5293 (2001).

7. The criteria for a disability evaluation in excess of 10 percent
for the service-connected seborrheic dermatitis and tinea pedis
have not been met. 38 U.S.C.A. 1155, 5107 (West 1991 & Supp. 2001);
38 C.F.R. 4.7, 4.20, 4.118, Diagnostic Code 7806 (2001).

8. The criteria for a disability evaluation in excess of 10 percent
for right inguinal hernia have not been met. 38 U.S.C.A. 1155, 5107
(West 1991 & Supp. 2001); 38 C.F.R. 4.7, 4.114, Diagnostic Code
7338 (2001).

9. The criteria for a 10 percent disability evaluation for the
right inguinal scar have been met. 38 U.S.C.A. 1155 (West 1991); 38
C.F.R. 4.118, Diagnostic Code 7804 (2001).

10. The criteria for a disability evaluation in excess of zero
percent for the service- connected hemorrhoids have not been met.
38 U.S.C.A. 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 4.7,
4.114, Diagnostic Code 7336 (2001).

11. The criteria for a disability evaluation in excess of zero
percent for the service- connected left wrist tendinitis have not
been met. 38 U.S.C.A. 1155, 5107 (West 1991 & Supp. 2001); 38
C.F.R. 4.7, 4.31, 4.40, 4.71a, Diagnostic Codes 5024, 5215 (2001).

7 -

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 5100,
5103, 5103A, 5107, and 5126, and codified as amended at 5102, 5103,
5106 and 5107 (West Supp. 2001)) redefined VA's duty to assist a
veteran in the development of a claim. Guidelines for the
implementation of the VCAA that amended VA regulation is were
published in the Federal Register in August 2001. 66 Fed. Reg.
45620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R.
3.102, 3.156(a), 3.159, and 3.326(a)). The Board finds that all
relevant evidence has been obtained with regard to the veteran's
claims on appeal and that the requirements of the VCAA have in
effect been satisfied.

The claims file shows that, through its discussions in the Rating
Decisions dated in September 1995, November 1996, December 1997,
and April 2002; the Statement of the Case dated in July 1996; the
Supplemental Statements of the Case dated in November 1996,
September 1997, December 1997, and April 2002. In an April 2001
letter, the RO notified the veteran of the evidence needed to
substantiate his claims and offered to assist him in obtaining any
relevant evidence. This letter gave notice of what evidence the
appellant needed to submit and what evidence VA would try to
obtain. There is no identified evidence that has not been accounted
for and the veteran's representative has been given the opportunity
to submit written argument.

The RO has also made reasonable efforts to assist the veteran in
obtaining evidence for his claims, to include requesting medical
records to which the veteran has referred (i.e., from VA). The RO
has also sought and obtained examinations, to include those
conducted in August 1996, July 1997, April 1998, and November 2000,
regarding the issues at hand. Additionally, the RO has provided the
veteran with the opportunity for a hearing, which he declined.

8 -

Under the circumstances, the Board finds that the veteran has been
provided with adequate notice of the evidence needed to
successfully prove his claim and that there is no prejudice to him
by appellate consideration of the claim at this time without a
prior remand of the case to the RO for providing additional
assistance to the veteran in the development of his claim as
required by the VCAA or to give the representative another
opportunity to present additional evidence and/or argument. Bernard
v. Brown, 4 Vet. App. 384 (1993). See also Karnas v. Derwinski, 1
Vet. App. 308 (1991). In this case, the extensive record on appeal
demonstrates the futility of any further evidentiary development
and that there is no reasonable possibility that further assistance
would aid him in substantiating his claim. Hence, no further notice
or assistance to the veteran is required to fulfill VA's duty to
assist him in the development of the claim. Smith v. Gober, 14 Vet.
App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The Board notes that this is an initial rating case, and
consideration has been given to "staged ratings" for each of the
respective conditions over the period of time since service
connection became effective on July 1, 1995. Fenderson v. West, 12
Vet. App. 119 (1999).

Entitlement to a higher disability evaluation for left shoulder
subluxation post operative rotator cuff repair

Factual Background

In a September 1995 decision, the RO granted service connection and
a 10 percent rating for a left shoulder disability, effective on
July 1, 1995.

On an August 1996 VA examination, the veteran complained of pain in
the shoulder with limited motion. There was no physical examination
of the shoulder.

An August 1996 VA outpatient record indicates that upper extremity
reflexes were active and that there was no muscle atrophy. The
shoulder had a hypertrophic

9 - 

acromioclavicular (AC) joint. X-rays of the left shoulder showed no
recognized abnormalities.

In an August 1996 statement, the veteran indicated that a bone scan
had revealed early degenerative arthritis at the AC joint and that
he was presently getting much worse with painful limited motion.

VA outpatient records show that in September 1996 the veteran
complained of pain in the shoulder with movement, reaching, and
lifting. He reported that the pain was constant and that taking
medication was not helpful. A physical examination showed that the
AC joint was prominent and nontender. Range of motion studies
showed abduction to 180 degrees and external rotation to 60
degrees. There was no gross atrophy of the shoulder girdle. X-rays
of the left shoulder showed that there were no acute fractures or
dislocations but that there were focal arthritic changes associated
with the AC joint, minimal arthritic changes associated with the
glenohumeral articulation, and areas of density consistent with
bone islands. In April 1997, a magnetic resonance imaging (MRI) of
the left shoulder showed small joint effusion; the cause was not
apparent, but it was otherwise normal.

On a July 1997 VA examination, the veteran complained of pain on
motions above his head which was of constant nature and without
specific flares. It was noted that the veteran was right-handed. On
examination, there was tenderness in the anterior joint area of an
objective degree, but there was no crepitus or deformity and motion
was limited only to shoulder abduction at 160 degrees at which
point pain was felt. There was subjective pain on other motions,
but they were within normal limits with forward elevation to 180
degrees, external rotation to 90 degrees, and internal rotation to
90 degrees. The diagnosis was left shoulder pain without X-ray
abnormality. The examiner stated that the claims file was reviewed
and that any additional comments for DeLuca purposes than were
already mentioned in the examination report would have to be of
purely speculative nature.

On a July 1997 VA neurological examination, the veteran complained
of pain in all joints. On examination, he had good strength in the
deltoids, triceps, biceps, and

10 -

sensation and vibration in the upper extremities were normal. The
diagnosis was arthralgias, cause unknown, and he was noted to be
neurologically negative. With respect to DeLuca, the examiner
stated that the veteran's pains were subjective.

VA outpatient records in July 1997 show that the veteran complained
of pain in the left shoulder at night. An examination showed
tenderness in the rotator cuff and AC joint. There was 5/5
strength. There was a positive impingement test. The shoulder was
injected with Lidocaine.

VA hospital records show that the veteran was hospitalized for two
weeks from October to November 1997 for evaluation of a mental
disorder. A physical examination showed crepitus of the left
shoulder with movement. A neurological examination was normal.

On an April 1998 VA examination, the veteran complained of constant
left shoulder pain. He reported that he did not have acute flare-
ups but had continual pain, which he said was especially true after
making the long trip for the examination. He supposedly had some
subluxation of the left shoulder, but it was noted that he did not
give reliable history of subluxation of the left shoulder. It was
also noted that he was able to do his daily activities but was
presently unemployed. On examination, there was no obvious swelling
or deformity. Range of motion was forward elevation and flexion
from 0 degrees to 180 degrees and abduction from 0 degrees to 120
degrees. There was internal rotation at 90 degrees and external
rotation at 90 degrees. He had slight tenderness in the left
supraspinatus tendon area. Otherwise, the examination was normal.
X-rays of the left shoulder were negative. The diagnosis was
supraspinatus tendinitis of the left shoulder without degenerative
joint disease. The examiner noted that the veteran was examined at
maximum disability as per the DeLuca requirements.

VA outpatient records show that in June 1998 X-rays of the left
shoulder revealed subchondral cysts in the humeral head and
sclerosis within the substance of the

coracoid of uncertain significance; there was no acute fracture or
dislocation in June 1999, he complained of left shoulder pain. An
examination revealed full range of motion. In July 1999, he
complained that his shoulder was painful again. The assessment was
rule out rotator cuff injury versus degenerative joint pain versus
impingement. Later in July 1999, he complained of left shoulder
pain and reported that he had moved a motorcycle the previous day.
There was some small limitation of range of motion by pain. The
assessment was degenerative joint disease with acute inflammation.
In an addendum note, it was indicated that the veteran had been
observed to reach with his left arm into his left hip pocket to
retrieve a wallet without wincing or appearance of distress.

VA outpatient records show that in September 1999, an examination
revealed no atrophy. Range of motion was flexion to 120 degrees,
abduction to 110 degrees, and external rotation to 70 degrees.
There was mild crepitus. X-rays of the left shoulder revealed mild
AC joint degenerative change without evidence of subluxation or
dislocation. An MRI of the left shoulder revealed findings
consistent with a small full thickness tear of the supraspinatus
tendon, underlying tendinopathy of the supraspinatus tendon, a
questionable and very small Hill-Sachs deformity, and mild humeral
head degenerative changes. In October 1999, the veteran reported
increased shoulder pain since working on his motorcycle three
months previously. He had a palpable defect and there was a subtle
weakness mostly at 30 degrees of abduction. Arthroscopy was
scheduled.

VA records show that in November 1999 the veteran underwent left
shoulder arthroscopy to repair tendons and a rotator, cuff tear. On
a follow-up visit in December 1999, he was doing well
postoperatively with intermittent pain in the shoulder.

In a January 2000 decision, the RO assigned a temporary total
rating for the left shoulder disability based on surgical or other
treatment necessitating convalescence pursuant to 38 C.F.R. 4.30,
effective from November 29, 1999 to March 1, 2000.

12 -

On a November 2000 VA examination, the veteran reported that he
still had symptoms following his shoulder surgery the previous year
consisting of an aching sensation near the top of the shoulder and
immediately posteriorly, and this was felt to some degree every
day. He stated that the aching was exaggerated by motion of any
elevation of the arm to the shoulder level or taking the arm away
from the body. He stated that he also had trouble sleeping on the
side of his left shoulder.

On examination, the shoulders were leveled and there was no visible
swelling. There was a well-healed anterior superior small
arthrotomy scar which was nontender. There was slight tenderness
high over the left deltoid and supraspinatus area on the top of the
shoulder posteriorly. The veteran could rotate the shoulder with no
pain experienced by him and no crepitation felt by the examiner.
The principal findings were pain on motions. Forward elevation was
achieved to 120 degrees, but the veteran complained of pain
beginning at 90 degrees which increased to 120 degrees when the
maneuver was then stopped. Abduction was achieved to 90 degrees,
with pain beginning at 80 degrees. Extension was comfortable to 40
degrees, internal rotation was comfortable to 90 degrees, and
external rotation or turning the shoulder was painful at 20
degrees. He could rotate his arm behind his back, and he could
scratch his back well beyond the midline of the vertebra; all these
maneuvers were without pain. The veteran had no weakness on testing
against the resistance of the examiner or lifting a book with his
left hand.

X-rays of the left shoulder showed no degenerative change. It was
noted that postoperative X-rays showed evidence of some minimal
degenerative change in the left shoulder. It was noted that the
veteran took pain medication particularly for his back and that he
was not using a brace, sling, or other support. It was noted that
the veteran was not working but that if he worked he would have
some functional loss at this time and would be unable to hold
objects above his head with his left arm because of his shoulder.
It was noted, however, that he had excellent grip, excellent
reflexes, and could otherwise freely use the left arm at motion.
The examiner stated that attempted normal motion should not be
injurious.

13 -

VA outpatient records show that in October 2001 the veteran was
seen in the pain clinic. An examination revealed tenderness to
palpation in the left suprascapular area. In November 2001, he
complained during an individual counseling session in the mental
hygiene clinic that he was frustrated about pain; he noted severe
pain in the shoulder the previous night.

In an April 2002 decision, the RO assigned a 20 percent rating for
the service- connected left shoulder disability, effective on March
1, 2000.

Pertinent Criteria

Disability evaluations are determined by the application of VA's
Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4
(2001). The percentage ratings contained in the Schedule represent,
as far as can be practicably determined, the average impairment in
earning capacity resulting from diseases and injuries incurred or
aggravated during military service and the residual conditions in
civil occupations. 38 U.S.C.A. 1155 (West 1991); 38 C.F.R.
3.321(a), 4.1 (2001).

The basis of disability evaluations is the ability of the body as
a whole to function under the ordinary conditions of daily life,
including employment. 38 C.F.R 4.10 (2001). Disability of the
musculoskeletal system is primarily the inability to perform the
normal working movements of the body with normal excursion,
strength, speed, coordination and endurance. 38 C.F.R. 4.40 (2001).

The evaluation of a service-connected disability involving a joint
rated on limitation of motion requires adequate consideration of
functional loss due to pain under 38 C.F.R. 4.40 and functional
loss due to weakness, fatigability, incoordination or pain on
movement of a joint under 38 C.F.R. 4.45. See DeLuca v. Brown, 8
Vet. App. 202 (1995).

Consideration is to be given to whether there is less movement than
normal, more movement than normal, weakened movement, excess
fatigability, incoordination,

14 -

pain on movement, swelling, deformity or atrophy of disuse,
instability of station, or interference with standing, sitting, or
weight bearing. 38 C.F.R. 4.45 (2001).

The intent of the schedule is to recognize painful motion with
joint or periarticular pathology as productive of disability. It is
the intention to recognize actually painful, unstable, or maligned
joints, due to healed injury, as entitled to at least the minimum
compensable rating for the joint. The joints involved should be
tested for pain on both active and passive motion, in weight-
bearing and non weight-bearing and, if possible, with the range of
the opposite undamaged joint. 38 C.F.R. 4.59 (2001).

Under Diagnostic Code 5010, arthritis due to trauma, substantiated
by X-ray findings, is rated as degenerative arthritis. Pursuant to
Code 5003, degenerative arthritis established by X-ray findings is
rated on the basis of limitation of motion under the appropriate
diagnostic code for the specific joint or joints involved When
there is arthritis with at least some limitation of motion, but to
a degree which would be noncompensable under a limitation-of-motion
code, a 10 percent rating will be assigned for each affected major
joint or group of minor joints. Limitation of motion must be
objectively confirmed by findings such as swelling, muscle spasm,
or satisfactory evidence of painful motion. 38 C.F.R. 4.71a,
Diagnostic Code 5010 (2001).

Under Diagnostic Code 5201, limitation of motion of the minor arm
is rated 20 percent when limited at the shoulder level or when arm
motion is limited to a point midway between the side and shoulder
level. Limitation of motion of the minor arm is rated 30 percent
when arm motion is limited to 25 degrees from the site. 38 C.F.R.
4.71a, Diagnostic Code 5201 (2001).

The Schedule also provides that the range of motion of the shoulder
is zero degrees to 180 degrees on flexion and abduction. 38 C.F.R.
4.71, Plate 1 (2001).

Once the evidence has been assembled, it is the Board's
responsibility to evaluate the evidence. 38 U.S.C.A. 7104(a). The
Secretary shall consider all information

15 -

and lay and medical evidence of record in a case before the
Secretary with respect to benefits under laws administered by the
Secretary. When there is an approximate balance of positive and
negative evidence regarding any issue material to the determination
of a matter, the Secretary shall give the benefit of the doubt to
the claimant. 38 U.S.C.A. 7105; 38 C.F.R. 3.102, 4.3. In Gilbert v.
Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a
veteran need only demonstrate that there is an 'approximate balance
of positive and negative evidence' in order to prevail." To deny a
claim on its merits, the evidence must preponderate against the
claim. See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The RO has assigned a 10 percent rating for the left shoulder
disability, effective on July 1, 1995, and a 20 percent rating,
effective on March 1, 2000, under 38 C.F.R. 4.71a, Diagnostic Codes
5010 and 5201. Also, the RO assigned a temporary total rating for
the period from November 29, 1999 to March 1, 2000, under 38 C F.R.
4.30.

After a careful review of the evidence, the Board finds that the
veteran has not met the criteria for a disability evaluation in
excess of 10 percent for his left shoulder disability for the
period of July 1, 1995 to November 29, 1999. Initially, the Board
notes that the medical evidence shows that veteran is right-handed
and therefore, his left upper extremity is his minor extremity.
During this period, X-ray examination of the shoulder showed no
abnormalities in August 1996. However, focal arthritic changes
associated with the AC joint and minimal arthritic changes
associated with the glenohumeral articulation were detected by X-
ray examination in September 1996. Mild AC joint degenerative
changes were detected in September 1999. Also, MRI studies of the
shoulder showed small joint effusion in April 1997 and such
findings as a tear of the supraspinatus tendon and mild humeral
head degenerative change in September 1999.

The VA clinical findings, including those on the July 1997 and
April 1998 VA compensation examinations, further show that the
range of motion of the veteran's

16 -

left shoulder was somewhat limited but not to the extent required
for a 20 percent rating under Diagnostic Code 5201. The left arm
was not restricted at the shoulder level. The August 1996 VA
treatment record indicates that the veteran had complaints of pain
with limited motion in the left shoulder. The July 1997 VA
examination report indicates that abduction was limited to 160
degrees; the pain started at 160 degrees. The April 1998 VA
examination report indicates that abduction of the left shoulder
was to 120 degrees. VA treatment records dated in September 1999
indicate that flexion of the left shoulder was limited to 120
degrees and abduction of the left shoulder was limited to 110
degrees. Under Diagnostic Codes 5003 and 5010, a 10 percent rating
is assigned for arthritis with at least some limitation of motion
that is objectively confirmed by swelling and painful motion.
Accordingly, the veteran's left shoulder disability is properly
rated as 10 percent disabling under Diagnostic Codes 5010 and 5201
from July 1, 1995 to November 28, 1999. The medical evidence
described above does not show that there is limitation of motion of
the left arm to shoulder level. Thus, a disability evaluation in
excess of 10 percent is not warranted for the left shoulder
disability under Diagnostic Codes 5010 and 5201 from July 1, 1995
to November 28, 1999.

The Board finds that there is no additional disability due to
functional loss due to pain under 38 C.F.R. 4.40 or additional
disability due to functional loss due to weakness, fatigability,
incoordination or pain on movement of a joint under 38 C.F.R. 4.45.
The medical evidence of record dated from July 1, 1995 to November
28, 1999 indicate that there were no findings of muscle atrophy,
deformity, fasciculation, or weakness. The July 1997 VA
neurological examination reveals that the veteran had good
strength. Based on the above evidence, the Board finds that the
evidence of record establishes that the veteran's right knee
disability does not cause additional functional impairment due to
pain on use so as to warrant the assignment of an additional
disability rating under the provisions of 38 C.F.R. 4.40 and 4.45.

Consequently, a higher rating under Diagnostic Code 5201 may not be
assigned for the period from July 1, 1995 to November 28, 1999.

17 - 

The veteran's left shoulder was temporarily rated 100 percent for
the period of November 29, 1999 to March 1, 2000, based on
convalescence from surgery. As his shoulder is rated at the maximum
permissible, a higher rating is not for consideration during this
period.

After a careful review of the evidence, the Board finds that the
veteran has not met the criteria for a disability rating in excess
of 20 percent for his left shoulder disability for the period
beginning March 1, 2000. X-rays of the shoulder in November 2000
showed no evidence of degenerative change. The VA clinical
findings, including those on the November 2000 VA compensation
examination, further show that the veteran's left shoulder was
indeed limited but not to the extent required (i.e., restriction of
the arm to 25 degrees from the side) for a 30 percent rating under
Diagnostic Code 5201. The November 2000 VA examination report
indicates that the veteran was able to abduct his left shoulder to
90 degrees. flexion was to 120 degrees and pain began at 90
degrees.

The Board finds that there is no additional disability due to
functional loss due to pain under 38 C.F.R. 4.40 or additional
disability due to functional loss due to weakness, fatigability,
incoordination or pain on movement of a joint under 38 C.F.R. 4.45.
The medical evidence of record dated from March 1, 2000 shows that
there were no findings of weakness. The examiner who performed the
November 2000 VA examination stated that the veteran had an
excellent grip and reflexes. The examiner stated that the veteran's
functional loss consisted of being unable to hold objects above his
head with his left arm; the veteran was otherwise able to freely
use the left arm. The Board finds that this impairment is
contemplated by Diagnostic Code, since the veteran is being
compensated for limited motion at the shoulder level. Based on the
above evidence, the Board finds that the evidence of record
establishes that the veteran's right knee disability does not cause
additional functional impairment due to pain on use so as to
warrant the assignment of an additional disability rating under the
provisions of 38 C.F.R. 4.40 and 4.45.

18 -


Consequently, a disability evaluation in excess of 20 percent under
Diagnostic Code 5201 is not warranted from March 1, 2000, and the
preponderance of the evidence is against the claim.

In reaching the foregoing conclusions, the Board has considered
other potentially relevant rating criteria as found in Diagnostic
Codes 5200, 5202, and 5203, but there is no medical evidence of
either ankylosis of scapulohumeral articulation or impairment of
the humerus, clavicle, or scapula (i.e., in terms of malunion,
nonunion, or dislocation). Thus, the veteran is most appropriately
rated under Diagnostic Codes 5003, 5010, and 5201 for his left
shoulder disability.

In sum, there is no basis under any of the applicable rating codes
for a disability rating in excess of 10 percent for the period of
July 1, 1995 to November 29, 1999 and or for a disability
evaluation in excess of 20 percent for the period beginning March
1, 2000, for the veteran's service-connected left shoulder
disability.

As the preponderance of the evidence is against the claim for
higher ratings for the left shoulder disability, the benefit-of-
the-doubt doctrine does not apply, and the claim must be denied. 38
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to a higher disability evaluation for the right knee
disability

Factual Background

In a September 1995 decision, the RO granted service connection and
a zero percent rating for a right knee residuals post operative,
effective on July 1, 1995.

February 1996 VA X-ray examination of the veteran's right knee
showed mild degenerative joint disease.

19 -

On an August 1996 VA examination, the veteran complained of knee
pain and locking. An X-ray of the right knee showed minimal
degenerative arthritis. There was no other physical examination of
the knee.

An August 1996 VA outpatient record indicates that the veteran's
right knee showed no swelling or crepitation. Mcmurray sign was
negative. Drawer sign was positive. The collateral ligaments were
intact. The diagnosis was mild degenerative joint disease of the
right knee with anterior cruciate ligament (ACL) deficiency.

In an August 1996 statement, the veteran indicated that his knee
problems consisted of limited movement, pain, locking, popping,
swelling, and instability.

VA outpatient records show that in September 1996 X-rays of the
right knee revealed early arthritic changes. In March 1997, the
veteran complained of increased symptoms in the knee. An
examination showed no effusion or crepitation. There was full range
of motion. Anterior drawer sign was slightly positive. There was
some tenderness in the medial and lateral joint lines and E light
laxity in the medial collateral ligament (MCL) of 1 to 2+. There
was a positive Lachman's sign. In April 1997, an MRI of the right
knee showed a posteromedial meniscal tear with small effusion.

On a July 1997 VA examination, the veteran complained of knee pain
which N @as aggravated by standing and walking and was of constant
nature with daily occurrence. He also reported that there was
intermittent swelling of the knee joint, but he gave no history of
instability. On examination, the right knee joint was entirely
within normal limits with no swelling, tenderness, deformity, or
limitation of motion. There were also no positive McMurray or
drawer signs. The veteran could toe, heel, hop, squat, and bear
weight on the leg without objective evidence of pain. The diagnosis
was right knee, pain with X-ray evidence of degenerative joint
disease. The examiner stated that the claims file was reviewed and
that any additional comments for DeLuca purposes than were already
mentioned in the examination report would have to be of purely
speculative nature.

20 - 

On a July 1997 VA neurological examination, the veteran complained
of pain in all joints. On examination, he had normal strength in
the quadriceps, anterior tibial muscles, and hamstrings. There was
no fasciculation or atrophy. He could walk on his toes and heels
easily. He could also jog and squat. Reflexes in the knee were
normal, and superficial sensation and vibration in the lower
extremities were normal. The diagnosis was arthralgias (cause
unknown), and he was noted to be neurologically negative. With
respect to DeLuca, the examiner stated that the veteran's pains
were subjective.

VA outpatient records show that in July 1997 the veteran complained
of knee swelling, locking, grinding. He reported that he had
difficulty in going up and down stairs. An examination revealed
effusion, joint line pain, positive Lachman's sign with a 5 mm.
displacement, positive patellar crepitus, and a positive
apprehension test. The assessment was patellofemoral chondromalacia
and meniscal tear. In August 1997, arthroscopy was recommended.

An October 1997 record from J. R., M.D., of the S. 0. S. Clinic,
indicates that the veteran had a positive McMurray sign and
tenderness along the medial joint line. The impression was meniscal
tear of the right knee.

VA hospital records show that the veteran was hospitalized for two
weeks from October to November 1997 for evaluation of a mental
disorder. A physical examination showed crepitus of the right knee
with movement. A neurological examination was normal. The veteran
was hospitalized again for three days in December 1997 for
psychiatric evaluation, and it was noted that he was then evaluated
by orthopedics that felt he had degenerative meniscal tears.

In a December 1997 decision, the RO assigned a 10 percent rating
for the service- connected right knee disability, effective on July
1, 1995.

On an April 1998 VA examination, the veteran complained of constant
right knee pain. He reported that he did not have acute flare-ups
but had continual pain, which

21 - 

he said was especially true after making the long trip for the
examination. It was noted that he did not use crutches, brace,
cane, or corrective shoes. It was noted that he was able to do his
daily activities but was presently unemployed. On examination,
there was a well-healed arthroscopic site. He had full extension
from zero degrees of extension to 135 degrees of flexion. All
ligaments were intact. He had joint line pain on stress testing of
the joints. He could stand on his toes and heels and could also
squat. X-rays of the right knee showed mild degenerative changes in
all three compartments. The diagnosis was status post anterior
cruciate ligament, medial collateral ligament repair of the right
knee with internal derangement and mild degenerative joint disease.
The examiner noted that the veteran was examined at maximum
disability as per the DeLuca requirement 3.

A June 1998 VA outpatient record indicates that the veteran
reported that he had periodic effusions in his right knee. He
stated that he spent his days standing for most of the day; he
worked as an autobody mechanic. He denied any locking, but reported
cracking and popping. An examination revealed crepitus, mild
effusion, medial and lateral joint line tenderness, varus/valgus
laxity, and a positive, mild, Lachman's sign. X-rays of the knee
showed mild degenerative changes. The diagnosis was persistent
right knee problems. The veteran was prescribed a knee brace and
pain medication. It was also noted that he may benefit from repeal
arthroscopy.

VA records dated in September 1998 show that on X-ray of the knee
there was mild narrowing of the medial knee joint and osteophytes.
An MRI of the knee showed in pertinent part severe changes of
chondromalacia involving the patella primarily at its apex, a lax
ACL versus remote partial tear, bucket-handle tear of the medial
meniscus with displacement of the meniscal fragment, a small amount
of joint fluid, tibiofibular degenerative changes, and a small
loose body.

VA records show that in April 1999 the veteran underwent right knee
arthroscopy for a medial meniscal tear. In June 1999, he was.seen
on follow up. It was noted that he had been non-weight-bearing on
the right lower extremity for six weeks. An 9 examination revealed
he had full extension to zero degrees and flexion to 100

22 - 

degrees. There was effusion and no warmth. In July 1999, his knee
was doing well. An examination showed no edema, quadriceps atrophy,
stable MCL and ACL, and a range of motion from 5 degrees of
extension to 125 degrees of flexion.

In an August 1999 decision, the RO assigned a temporary total
rating for the right knee disability based on surgical or other
treatment necessitating convalescence pursuant to 38 C.F.R. 4.30,
effective from April 27, 1999 to July 1, 1999. In a January 2000
decision, the RO extended the assignment of a temporary total
rating to August 1, 1999.

VA outpatient records show that in September 1999 the veteran
complained of locking in the right knee joint and arthritis-type
pain all the time. An examination revealed no effusion or joint
line tenderness, range of motion from zero degrees of extension to
135 degrees of flexion, tenderness to palpation of one of the
ligaments, stability, patellar grind, and excellent quadriceps
strength.

On a November 2000 VA examination, the veteran's right knee had
well-healed arthroscopy portals that were nontender. There was
slight tenderness over the medial plica area. On palpation, there
was slight swelling in the medial and lateral inferior patella but
such was not tender to palpation. There was no subpatellar
crepitation felt and there was no pain on pressing the patella or
on the knee joint. He had a powerful quadriceps. He could extend
the knee full and straight but could not lock the knee; in this
maneuver at the extreme, there was discomfort in the posterior
aspect of the knee. There was 120 degrees of flexion. There was 1+
instability and shift on medial to lateral on testing. The veteran
walked with a slight limp, favoring the right knee. He held a cane
in the right knee. He could stand and walk carefully without a cane
and could not bear weight for knee bends. He could stand on
forefoot or tiptoe. He did not otherwise have weakness, atrophy, or
degree of incoordination. He did not experience flares. With
overuse, or going up and down stairs, he will have more aching and
pain in the knee. Attempts to flex and extend the knee against
resistance for the examiner produced no pain. Heel-lo-toe walking,
though clumsy, produced no pain. X-rays of the knee showed mild
degenerative changes and mild osteophytic spurring of the patella.
The diagnosis

23 -

was degenerative changes of the right knee with arthralgia, status
post ACL and meniscus repair.

VA outpatient records show that in October 2001, the veteran was
seen in the pain clinic; his main complaint pertained to the neck
and right upper extremity. In November 2001, he complained during
an individual counseling session in the mental hygiene clinic that
he was frustrated about pain. He expressed a desire to have a knee
replacement now rather than waiting the 15 years as recommended.

In an April 2002 decision, the RO assigned a separate 10 percent
rating for the service-connected right knee disability based on
instability, effective on August 1, 1999.

Pertinent Criteria

The criteria for Diagnostic Code 5010 are noted in the above
section pertaining to the left shoulder disability.

Under Diagnostic Code 5257, a 10 percent rating is assigned for
slight impairment of the knee with recurrent subluxation or lateral
instability; a 20 percent rating is assigned for moderate
impairment of the knee with recurrent subluxation or literal
instability; and a 30 percent rating is assigned for severe
impairment of the knee with recurrent subluxation or lateral
instability. 38 C.F.R. 4.71a, Diagnostic Code 5257 (2001).

Under 38 C.F.R. 4.71a, Diagnostic Code 5258, a 20 percent rating is
assigned for semilunar cartilage, dislocated, with frequent
episodes of "locking," pain, and effusion into the joint.

Under 38 C.F.R. 4.71a, Diagnostic Code 5259, a 10 percent rating is
assigned for removal of semilunar cartilage, symptomatic.

24 -

Normal (full) range of motion of the knee is from zero degrees of
extension to 140 degrees of flexion. 38 C.F.R. 4.71, Plate II
(2001).

Limitation of flexion of the leg to 60 degrees is rated as
noncompensable; flexion limited to 45 degrees is rated as 10
percent disabling; and flexion limited to 30 degrees is rated as 20
percent disabling. 38 C.F.R. 4.71a, Diagnostic Code 5260 (2001).

Limitation of extension of the leg to 5 degrees is evaluated as
noncompensable; extension limited to 10 degrees is rated as 10
percent disabling; and extension limited to 15 degrees is rated as
20 percent disabling. 38 C.F.R. 4.71a, Diagnostic Code 5261 (2001).

VA Office of General Counsel has provided guidance concerning
increased rating claims for knee disorders. See VAOPGCPREC 23-97.
VA General Counsel held in VAOPGCPREC 23-97 that a veteran who has
arthritis and instability of the knee may be rated separately under
Diagnostic Codes 5003 and 5257, provided that any:

"...separate rating must be based upon additional disability. When
a knee disorder is already rated under [Diagnostic Code] 5257, the
veteran must also have limitation of motion under [Diagnostic Code]
5260 or [Code] 5261 in order to obtain a separate rating for
arthritis. If the veteran does not at least meet the criteria for
a zero-percent rating under either of those codes, there is no
additional disability for which a rating may be assigned."

In VAOPGCPREC 9-98 (1998), the VA General Counsel further explained
that, when a veteran has a knee disability evaluated under
Diagnostic Code 5257, to warrant a separate rating for arthritis
based on X-ray findings, the limitation of motion need not be
compensable under Diagnostic Code 5260 or Diagnostic Code 5261;
rather, such limited motion must at least meet the criteria for a
zero-percent rating. In the alternative, a compensable rating may
be granted by virtue of 38 C.F.R. 4.59 (which specifically provides
that, when a veteran has arthritis that

25 -

is productive of actually painful motion due to unstable or
malaligned joints due to healed injury, the disability is entitled
to the minimum compensable evaluation for the joint, i.e., 10
percent under either Diagnostic Code 5260 or 5261). Precedent
opinions of the VA General Counsel are binding on the Board. See 38
U.S.C.A. 7104(c).

Analysis

Currently the veteran's right knee disability is separately
evaluated as 10 percent disabling under 38 C.F.R. 4.71a, Diagnostic
Codes 5010 and 5260, for arthritis of the knee with limitation of
motion, effective on July 1, 1995; and as 10 percent disabling
under 38 C.F.R. 4.71a, Diagnostic Code 5257, for instability of the
knee, effective on August 1, 1999. This separate rating method is
permitted by precedent opinions of the VA General Counsel.
VAOPGCPREC 23-97 and 9-98.

It is also noted that the RO assigned a temporary total rating for
the right knee for the period of April 27, 1999 to August 1, 1999,
under 38 C.F.R. 4.30.

In applying the law to the existing facts, the record does not
demonstrate the requisite objective manifestations for a disability
evaluation in excess of 10 percent under Diagnostic Codes 5010 and
5260 from July 1, 1995.

X-ray examinations of the right knee in 1996, 1998, and 2000
revealed mild or minimal degenerative joint disease. The medical
evidence shows that from July 1, 1995, the range of motion of the
right knee was from 120 degrees to full flex.on. There was full
extension. Under Diagnostic Codes 5003 and 5010, a 10 percent
rating is assigned for arthritis with at least some limitation of
motion that is objectively confirmed by swelling and painful
motion. Accordingly, the veteran's right knee disability is
properly rated as 10 percent disabling under Diagnostic Codes 5010
and 5260 from July 1, 1995.

In order for a disability evaluation in excess of 10 percent to be
assigned under Diagnostic Code 5260, flexion must be limited to 30
degrees or less. Thus, the

26 -

Board concludes that a rating in excess of 10 percent is not
warranted under Diagnostic Code 5260 since the veteran is able to
flex the right knee to 120 degrees. 38 C.F.R. 4.71a, Diagnostic
Code 5260.

The Board has examined the provisions of 38 C.F.R. 4.40, 4.45, and
4.59 in order to evaluate the existence of any functional loss due
to pain, or any weakened movement, excess fatigability,
incoordination, or pain on movement of the veteran's knee joint.
See DeLuca v. Brown, 8 Vet. App. 202 (1995). In this case, the
veteran experienced pain on motion of the right knee. The Board
notes that pain was considered when the range of motion testing was
performed.

The Board finds that there is no additional disability due to
functional loss due to pain under 38 C.F.R. 4.40 or additional
disability due to functional loss due to weakness, fatigability,
incoordination or pain on movement of a joint under 38 C.F.R. 4.45.
The July 1997 VA examination report indicates that there
examination of the right knee was within normal limits with no
swelling, deformity or limitation of motion. Neurological
examination in 1997 revealed normal strength. There was no
fasciculation or atrophy. The veteran could walk easily and he
could also jog and squat. The November 2000 VA examination report
indicates that the veteran walked with a slight limp. However, the
examination report also noted that the veteran had a powerful
quadriceps and he did not otherwise have weakness, atrophy, or
incoordination. Based on the above evidence, the Board finds that
the evidence of record establishes that the veteran's right knee
disability does not cause additional functional impairment due to
pain on use so as to warrant the assignment of an additional
disability eating under the provisions of 38 C.F.R. 4.40 and 4.45.

Based on the above evidence, the Board finds that the preponderance
of the evidence is against entitlement to a disability evaluation
in excess of 10 percent for the veteran's service-connected right
knee disability under Diagnostic Code 5010 and 5260 from July 1,
1995. The preponderance of the evidence is against the claim and
the claim is denied.

27 -

As noted above, a separate 10 percent disability evaluation is
assigned to the right knee disability based upon findings of
instability from August 1, 1999 pursuant to VAOPGCPREC 23-97 and 9-
98. The Board will also evaluate whether the veteran may also be
rated separately for right knee instability during the period of
July 1, 1995 to April 26, 1999.

Review of the record shows that in August 1996, there was a
notation of ACL deficiency. In March 1997, the veteran was noted to
have slight laxity in the MCL. Although on the July 1997 VA
examination, there was no evidence of instability, the veteran was
noted to have a positive Lachman's sign later in July 1997. ()n the
April 1998 VA examination, the ligaments were intact. However, in
June 1998 he was noted to have varus/valgus laxity and a positive
Lachman's sign. It is the Board's judgment that these findings
support a separate 10 percent rating for the service-connected
right knee disability based on slight instability under Diagnostic
Code 5257 from July 1, 1995 to April 26, 1999.

The veteran's right knee was temporarily rated 100 percent for the
period of, April 27, 1999 to August 1, 1999, based on convalescence
from surgery. As his knee is rated at the maximum permissible, a
higher rating is not for consideration during this period.

After a careful review of the evidence, the Board finds that the
veteran has not met the criteria for a rating in excess of 10
percent for his right knee disability based on instability from
July 1, 1995. VA treatment records dated in 1997 indicate that the
veteran had slight laxity. In September 1999, his knee was noted to
be stable. In November 2000, there was 1+ instability. Overall,
this evidence shows that the knee disability is productive of no
more than slight instability. Accordingly, the veteran's right knee
disability is properly rated as 10 percent disabling under
Diagnostic Code 5257.

In summary, based on the above evidence, the Board finds that the
preponderance of the evidence is against entitlement to a
disability evaluation in excess of 10 percent for the veteran's
service-connected right knee disability under Diagnostic

28 -

Code 5010 and 5260 from July 1, 1995. The preponderance of the
evidence is against the claim and the claim is denied. However, a
separate 10 percent rating is warranted for the veteran's service-
connected right knee disability based on instability for the period
of July 1, 1995 to April 26, 1999. To this extent, the claim is
granted.

The Board finds that the preponderance of the evidence is against
entitlement to a disability evaluation in excess of 10 percent for
the veteran's service-connected right knee disability under
Diagnostic Code 5257 from August 1, 1999.

Entitlement to a higher disability evaluation for the left knee
disability

Factual Background

An August 1996 VA examination report indicates that X-ray
examination revealed minimal degenerative arthritis of the left
knee.

A July 1997 VA examination report indicates that the veteran
reported that he has had pain in his knees since 1984. He had
trouble with popping in the left knee. The pain was aggravated by
standing and walking. Examination of the left knee was entirely
within normal limits with no swelling, tenderness, deformity,
limitation of motion, or positive McMurray or drawer's signs. The
veteran was able to toe heel, hop, squat, and bear weight on each
leg without objective evidence of pain. The diagnosis was bilateral
knee pain with X-ray evidence of degenerative joint disease.

A July 1997 VA neurological examination report indicates that the
veteran could jog and squat. Muscles of the lower extremities were
normal. There was no fasciculation or atrophy. The diagnosis was
arthralgias, cause unknown, neurologically negative.

An April 1998 VA examination report indicates that examination of
the left knee revealed no obvious swelling or deformity. Range of
motion was full extension to 135 degrees of flexion. All ligaments
were intact. There was no joint line pain.

- 29 -

The veteran was able to stand on his heels and toes and squat. The
diagnosis was status post removal of foreign bodies of the left
knee with minimal degenerative joint disease.

Analysis

Currently, the veteran's left knee disability is evaluated as 10
percent disabling under 38 C.F.R. 4.71a, Diagnostic Codes 5010 and
5260, for arthritis of the knee with limitation of motion,
effective on July 1, 1995.

In applying the law to the existing facts, the record does not
demonstrate the requisite objective manifestations for a disability
evaluation in excess of 10 percent under Diagnostic Codes 5010 and
5260 from July 1, 1995.

X-ray examinations of the right knee in 1996, 1997, and 1998
revealed mild or minimal degenerative joint disease. The medical
evidence shows that from July 1, 1995, the range of motion of the
right knee was from 135 degrees to full flexion. There was full
extension. Under Diagnostic Codes 5003 and 5010, a 10 percent
rating is assigned for arthritis with at least some limitation of
motion that is objectively confirmed by swelling and painful
motion. Accordingly, the veteran's left knee disability is properly
rated as 10 percent disabling under Diagnostic Codes 5010 and 5260
from July 1, 1995.

In order for a disability evaluation in excess of 10 percent to be
assigned under Diagnostic Code 5260, flexion must be limited to 30
degrees or less. Thus, the Board concludes that a rating in excess
of 10 percent is not warranted under Diagnostic Code 5260 since the
veteran is able to flex the left knee to 135 degrees. 38 C.F.R.
4.71a, Diagnostic Code 5260.

The Board finds that there is no additional disability due to
functional loss due to pain under 38 C.F.R. 4.40 or additional
disability due to functional loss due to weakness, fatigability,
incoordination or pain on movement of a joint under 38 C.F.R. 4.45.
The July 1997 VA examination report indicates that there

30 -

examination of the left knee was within normal limits with no
swelling, deformity or limitation of motion. Neurological
examination in 1997 revealed normal strength. There was no
fasciculation or atrophy. The veteran could walk easily and he
could also jog and squat. The November 2000 VA examination report
indicates that the veteran had powerful quadriceps and he did not
otherwise have weakness, atrophy, or incoordination. Based on the
above evidence, the Board finds that the evidence of record
establishes that the veteran's left knee disability does not cause
additional functional impairment due to pain on use so as to
warrant the assignment of an additional disability rating under the
provisions of 38 C.F.R. 4.40 and 4.45.

The Board finds that the preponderance of the evidence is against
entitlement to a disability evaluation in excess of 10 percent for
the veteran's service-connected left knee disability under
Diagnostic Code 5010 and 5260 from July 1, 1995. The preponderance
of the evidence is against the claim and the claim is denied.

In an effort to afford the veteran the highest possible evaluation,
the Board has examined all other diagnostic codes pertinent to the
knee. There is no evidence of instability or subluxation of the
service-connected left knee disability. Thus, Diagnostic Code 5257
is not for application. See 38 C.F.R. 4.71a, Diagnostic Code 5257,
other impairment of knee, recurrent subluxation or lateral
instability (2001). There is no evidence of ankylosis of the left
knee,. Therefore, Diagnostic Code 5256 is not for application. See
38 C.F.R. 4.71a, Diagnostic Code 5255 (2001). There is no evidence
of semilunar, dislocated cartilage with frequent episodes of pain,
locking or effusion. Thus, Diagnostic Code 5258 is not for
application.

Lastly, the Board finds that a separate 10 percent evaluation is
not warranted for the left knee disability under VAOPGCPREC 23-97
for instability, in addition to the 10 percent evaluation assigned
under Diagnostic Code 5003. The medical evidence of record shows
that there were no findings of instability in the left knee upon VA
examination. Thus, the veteran does not have any ratable
manifestation of the left knee disability in addition to the
painful motion.

31 -

The 10 percent disability rating has been assigned by the RO
effective from July 1, 1995, the date after the date of separation
from service. See 38 C.F.R. 3.40) (2001). The Board has examined
the record in order to determine whether a higher rating could be
assigned for any period after that date. However, there is no
evidence that the veteran's service-connected left knee disability
has been productive of higher rating at any time. It appears from
the medical evidence that the disability has remained essentially
constant over the entire period. The Board has identified no basis
for assigning a higher rating at any time.

In summary, based on the above evidence, the Board finds that the
preponderance of the evidence is against entitlement to a
disability evaluation in excess of 10 percent for the veteran's
service-connected left knee disability under Diagnostic Code 5010
and 5260 from July 1, 1995. The preponderance of the evidence is
against the claim and the claim is denied.

Entitlement to a higher disability evaluation for low back strain
with degenerative disc disease

Factual Background

An August 1996 X-ray examination report reflects an impression of
minimal degenerative change at L3 -4. August 1996 VA examination
revealed that range of motion of the lumbosacral spine was normal.
The veteran was able to walk on his toes and heels. The diagnosis
was mild chronic lumbosacral strain.

A July 1997 VA examination report indicates that examination
revealed no paraspinal muscle spasm or definite evidence of
radiculopathy. Range of motion was flexion to 90 degrees, extension
to 30 degrees, lateral flexion to 35 degrees, and rotation to 30
degrees with complaints of pain at the maximum motions.

An April 1998 VA examination report indicates that the veteran
reported having continuous pain in the lumbosacral area.
Examination of the lumbosacral spine revealed no obvious postural
abnormalities or fixed deformities. Musculature of the

32 -

back was normal with no spasms or atrophy. Forward flexion was to
80 degrees, backward extension was to 35 degrees, lateral flexion
was to 40 degrees, and rotation was to 35 degrees. There was slight
tenderness in the lower lumbosacral area. Lower leg strength was
515. The diagnosis was low back strain with degenerative disk
disease, minimal, unchanged.

An April 1998 VA X-ray examination detected slight spurring at L3-
4.

Pertinent Criteria

Under Diagnostic Code 5295, lumbosacral strain, a zero percent
evaluation is assigned for slight subjective symptoms only. A 10
percent rating is assigned when there is characteristic pain on
motion. A 20 percent rating is assigned where :here is muscle spasm
on extreme forward bending, loss of lateral spine motion,
unilateral, in standing position. A 40 percent rating is assigned
for severe disability with listing of whole spine to opposite side,
positive Goldthwaite's sign, marked limitation of forward bending
in standing position, loss of lateral motion with osteo- arthritic
changes, or narrowing or irregularity of joint space, or some of
the above with abnormal mobility on forced motion. 38 C.F.R. 4.71a,
Diagnostic Code 5295 (2001).

Under the provisions of Diagnostic Code 5292, limitation of motion
of the lumbar spine, a 10 percent evaluation is warranted for
slight limitation of motion, a 20 percent evaluation is assigned
for moderate limitation of motion, and a 40 percent evaluation is
assigned for severe limitation of motion of the lumbar spine. 38
C.F.R. 4.71a, Diagnostic Code 5292 (2001).

Under 38 C.F.R. 4.71a, Diagnostic Code 5293, intervertebral disc
syndrome, a noncompensable evaluation is assigned for postoperative
and cured intervertebral disc syndrome. A 10 percent,evaluation is
assigned for mild intervertebral disc syndrome. A 20 percent
evaluation is assigned for intervertebral disc syndrome which is
moderate with recurring attacks. A 40 percent rating is warranted
when the intervertebral disc syndrome is severely disabling with
recurring attacks and

33 -

intermittent relief. A 60 percent evaluation is assigned for
pronounced intervertebral disc syndrome with persistent symptoms
compatible with sciatic neuropathy with characteristic pain and
demonstrable muscle spasm, absent ankle jerk, or other neurological
findings appropriate to site of diseased disc, little intermittent
relief. 38 C.F.R. 4.71a, Diagnostic Code 5293 (2001).

Analysis

The veteran's low back strain with degenerative disc disease is
evaluated as 10 percent disabling from July 1, 1995 under
Diagnostic Code 5293.

In applying the law to the existing facts, the record does not
demonstrate the requisite objective manifestations for a disability
evaluation in excess of 10 percent under Diagnostic Code 5293 from
July 1, 1995. The medical evidence of record shows that the veteran
has mild or minimal degenerative disc disease of the lumbosacral
spine, with slight tenderness and slight limitation of motion.
There is no evidence of intervertebral disc syndrome which is
moderate with recurring attacks, intervertebral disc syndrome which
is severely disabling with recurring attacks and intermittent
relief, or pronounced intervertebral disc syndrome with persistent
symptoms compatible with sciatic neuropathy with characteristic
pain and demonstrable muscle spasm, absent ankle jerk, or other
neurological findings appropriate to site of diseased disc, with
little intermittent relief.

The Board also notes that a disability evaluation in excess of 10
percent is not warranted for the lumbosacral spine disability under
Diagnostic Code 5292. The medical evidence shows that the veteran
has only slight limitation of motion due to the low back
disability. Moderate limitation of motion is not shown.

The Board also finds that a disability evaluation in excess of 10
percent is not warranted for the low back disability under
Diagnostic, Code 5295, lumbosacral strain. The medical evidence
shows that the veteran experiences lumbosacral stain with
characteristic pain on motion. There are no clinical findings of
muscle spasm, loss of lateral spine motion, severe strain with
listing to the opposite side, positive

34 - 

Goldthwaite's sign, marked limitation of forward bending in
standing position, loss of lateral motion with osteo-arthritic
changes, or narrowing or irregularity of joint space, or some of
the above with abnormal mobility on forced motion. The veteran only
had slight limitation of forward bending and he had lateral motion.
Thus, a higher rating is not warranted under Diagnostic Code 5295.

The Board finds that there is no additional disability due to
functional loss due to pain under 38 C.F.R. 4.40 or additional
disability due to functional loss due to weakness, fatigability,
incoordination or pain on movement of a joint under 38 C.F.R. 4.45.
The medical evidence of record indicates that there was no evidence
of weakness or atrophy.'The 1998 VA examination of the lumbosacral
spine revealed no obvious postural abnormalities or fixed
deformities. Musculature of the back was normal with no spasms or
atrophy. The back disability has consistently been characterized as
mild or minimal. Based on the above evidence, the Board finds that
the evidence of record establishes that the veteran's low back
disability does not cause additional functional impairment due to
pain on use so as to warrant the assignment of an additional
disability rating under the provision is of 38 C.F.R. 4.40 and
4.45.

Based on the above evidence, the Board finds that the preponderance
of the evidence is against entitlement to a disability evaluation
in excess of 10 percent for the veteran's service-connected low
back strain with degenerative disc disease from July 1, 1995. The
preponderance of the evidence is against the claim and the claim is
denied.

Entitlement to a higher disability evaluation for seborrheic
dermatitis and tinea pedis

Factual Background

In a September 1995 decision, the RO granted service connection and
a zero percent rating for seborrheic dermatitis and tinea pedis,
effective on July 1, 1995.

35 -

On an August 1996 VA examination, the veteran had some
depigmentation of the skin of the face. There was a butterfly
distribution. There was nothing to suggest any systemic disease or
anything other than mild depigmentation, which was not
significantly disfiguring. The diagnosis was mild depigmentation of
the facial skin.

In an August 1996 statement, the veteran indicated that his skin
rash came and went often and that he had medications that
alleviated but did not cure his condition.

On a July 1997 VA examination, the veteran reported that for the
past 20 years he has had itching between his toes for which he used
an ointment. It was also noted that he has had a cosmetically
disfiguring rash on his face since 1981, which had been diagnosed
as seborrheic dermatitis for which he used a cream; the veteran
stated that this had also caused mild pruritis. On examination of
the feet, there were essentially normal findings with only minimal
scaling between the toes. On examination of the face, there was a
cosmetically, somewhat disfiguring pigmented dermatitis on the
bilateral cheeks without evidence of active inflammation or
drainage at the present time. The skin was otherwise within normal
limits. Two color photographs were taken of the veteran's face. The
diagnoses were minimal tinea pedis and chronic seborrheic
dermatitis.

VA hospital records show that the veteran was hospitalized for two
weeks from October to November 1997 for evaluation of a mental
disorder. It was noted that he had slight scaling on his face at
this time consistent with seborrheic dermatitis, and he was given
Hydrocortisone cream.

VA outpatient records show that in December 1997 a physical
examination revealed seborrheic dermatitis of the face. In March
1998, the veteran had a flat, erythematous rash on his forehead,
nose, and face. He reported using cold and flu medication for two
days, and the assessment was a possible drug interaction rash in
the presence of ongoing dermatitis.

On an April 1998 VA examination, the veteran complained of toe
fungus, foot fungus, melasma, and seborrheic dermatitis. He
reported that he has had foot

36 -

fungus at least 20 years. He also reported that he has had the
melasma, or hyperpigmentation on the face, since 1981. On
examination, there was hyperpigmentation over both right and left
cheeks and some erythema over the nose. There was some scaling and
erythema of the scalp. Between the toe webs, there was cracking and
white fungus. The diagnoses were tinea pedis without unguium,
melasma, and seborrheic dermatitis.

VA outpatient records show that on physical examinations in January
1999 and November 1999, the veteran was shown to have seborrheic
dermatitis rash on his face. He was prescribed Hydrocortisone
cream. In January 2001, he complained of a pruritic face rash in
the naso-labial folds and reported that the rash had been
successfully treated in the past with Hydrocortisone cream. The
rash was not near the eyes. He reported that the rash was chronic
and recurrent. The diagnosis was dermatitis, and he was prescribed
Hydrocortisone cream.

Pertinent Criteria

Under VA regulations, seborrheic dermatitis is rated as eczema. See
38 C.F.R. 4.118, Diagnostic Codes 7806, 7817. Under 38 C.F.R.
4.118, Diagnostic Code 7806, eczema, a 50 percent evaluation is
assigned for eczema with ulceration or extensive exfoliation or
crusting, and systemic or nervous manifestations, or exceptionally
repugnant. A 30 percent evaluation is assigned for eczema with
exudation or itching constant, extensive lesions, or marked
disfigurement. A 10 percent evaluation is assigned for eczema with
exfoliation, exudation or itching, if involving an exposed surface
or extensive area. A noncompensable evaluation is assigned for
eczema with slight, if any, exfoliation, exudation or itching, if
on a nonexposed surface or small area. 38 C.F.R. 4.118, Diagnostic
Code 7806.

37 -

Analysis

In an April 2002 decision, the RO assigned a 10 percent rating for
the service connected seborrheic dermatitis and tinea pedis,
effective on July 1, 1995.

In this case, the medical records show that since his service
discharge the veteran has been treated intermittently for a
depigmented rash on his face and for a cracking fungus between his
toes. Thus, the Board finds that the 10 percent rating is warranted
since the evidence shows that the veteran has a skin disorder with
itching on an exposed area. See 38 C.F.R. 4.118, Diagnostic Code
7806.

The record does not demonstrate the requisite objective
manifestations for a disability evaluation in excess of 10 percent
under the provisions of Diagnostic Code 7806. There is no medical
evidence of constant exudation, extensive lesions, or marked
disfigurement. There is no medical evidence of ulceration or
extensive exfoliation or crusting, systemic or nervous
manifestations, or exceptionally repugnant disfigurement. The
seborrheic dermatitis was described as mild arid somewhat
disfiguring. The Board has noted the veteran's claim that he has
been itchy for 20 years and the color photos of his somewhat but
not significant, disfiguring rash and depigmentation on the face.
Nevertheless, the medical evidence does not demonstrate that he has
constant itching or exudation, extensive lesions, or marked
disfigurement, in order to meet the criteria for a 20 percent
rating.

Moreover, the degree of skin impairment necessary for a 20 percent
rating is not shown by the medical evidence at any time since the
effective date of service connection. Fenderson v. West, 12 Vet.
App. 119 (1999).

As the preponderance of the evidence is against the claim for a
rating higher than 10 percent for seborrheic dermatitis and tinea
pedis, the benefit-of-the-doubt. doctrine does not apply, and the
claim must be denied. 38 U.S.C.A. 5107(b); Gilber, v. Derwinski, 1
Vet. App. 49 (1990).

38 -

Entitlement to a higher disability evaluation for right inguinal
hernia

Factual Background

Medical records dated in August 1995 from W. Army Medical Center
show that the veteran underwent surgery to repair a recurrent right
inguinal hernia,. He was in stable condition on discharge. On a
follow-up visit two weeks later, he was doing "ok," and a physical
examination showed no hernia.

In a September 1995 decision, the RO granted service connection and
a 10 percent rating for a right inguinal hernia, effective on July
1, 1995.

On an August 1996 VA examination, the examiner stated that the
veteran underwent repair of a "left" inguinal hernia three weeks
previously. A physical examination showed a healed "left" inguinal
hernia. The diagnosis was status postoperative "left" inguinal
hernia repair.

In an August 1996 statement, the veteran indicated that he has had
hernia surgery in August 1989, February 1993, and July 1995.

In a November 1996 decision, the RO assigned a temporary total
rating for the right inguinal hernia based on surgical or other
treatment necessitating convalescence pursuant to 38 C.F.R. 4.30,
effective from August 28, 1995 to October 1, 1995.

On a July 1997 VA examination, the veteran reported that since
1989, he has had three surgeries on the right side and one on the
left side for inguinal hernias which were now asymptomatic except
for occasional slack pain in the inguinal regions. On examination,
there was a three-inch inguinal scar on the right and there was no
evidence of hernia recurrence. The diagnosis was status
postoperative bilateral inguinal hernias.

39 -

VA hospital records show that the veteran was hospitalized for two
weeks from October to November 1997 for evaluation of a mental
disorder. On a physical examination, there was some tenderness in
the right lower inguinal area, especially with flexion of the
rectus abdominis. The surgical clinic next evaluated the right
inguinal hernia site, and the symptoms were felt to be due to some
scarring, which did not require treatment.

A November 1997 VA outpatient record indicates that the veteran was
seen in the surgical clinic. An examination showed that he had no
hernia and questionable scar pain (at the pubis tubercle). There
was no nerve entrapment. The assessment was right inguinal pain.

A September 2000 VA outpatient record indicates that the veteran
reported having had pain at the site of his previous hernia about
six months previously. An abdominal examination revealed no hernia.

In an April 2001 letter, the veteran's wife stated that the veteran
had been unable to work due to his right inguinal hernia for which
he last underwent surgery in August 1995. She stated that after his
convalescence he tried to work for a while but that his aches and
pains kept worsening. She stated that he did not pass a physical
examination for a job at the post office. In letters dated in
August 1997 and October 1997, the United States Post Office
informed the veteran that he had been found medically unsuitable
for a position due to a review of medical records which revealed,
among other things, a lifting restriction of no greater than 50
pounds on a regular basis.

Pertinent Criteria

Under Diagnostic Code 7338, inguinal hernia, a 10 percent rating is
assigned for an inguinal hernia which is postoperative, recurrent,
readily reducible and well supported by truss or belt; and a 30
percent rating is assigned for an inguinal hernia which is small,
postoperative recurrent, or unoperated irremediable, not well
supported by truss or not readily reducible. A 60 percent rating is
warranted for an

40 -

inguinal hernia which is large, postoperative, and recurrent, not
well supported under ordinary conditions, and not readily
reducible, when considered inoperable. 38 C.F.R. 4.114, Diagnostic
Code 7338 (2001).

Analysis

After a review of the evidence of record, the Board finds that a
rating in excess of 10 percent for the right inguinal hernia is not
warranted. The medical evidence shows that the right inguinal
hernia was postoperative and recurrent. There is no evidence of a
recurrence of the inguinal hernia after the veteran underwent
h(@mia surgery in August 1995. The medical evidence shows that the
veteran was currently, asymptomatic. There is no medical evidence
of a small or unoperated irremediable hernia or a large
postoperative hernia which are not well supported by a truss or are
not readily reducible. Based on the above evidence, the Board finds
that the preponderance of the evidence is against entitlement to a
disability evaluation in excess of 10 percent for the veteran's
right inguinal hernia under Diagnostic Code 7338. The preponderance
of the evidence is against the claim and the claim is denied.

Moreover, the degree of right inguinal hernia necessary for a
rating in excess of 10 percent is not shown by the medical evidence
at any time since the effective date of service connection (i.e.,
outside of the period during which he was granted a temporary total
rating from August 28, 1995 to October 1, 1995, under 38 C.F.R.
4.30). Fenderson v. West, 12 Vet. App. 119 (1999).

As the preponderance of the evidence is against the claim for a
rating in excess of 10 percent for right inguinal hernia, the
benefit-of-the-doubt doctrine does not apply, and the claim must be
denied. 38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49
(1990).

However, the Board finds that a separate disability evaluation is
warranted for the scar of inguinal hernia on the right. The medical
evidence shows that the three inch inguinal hernia scar on the
right was tender, especially with flexion of the rectus

41 -

abdominis, and there was scar pain. Thus, a separate 10 percent
evaluation is appropriate under Diagnostic Code 7804. 38 C.F.R.
4.118, Diagnostic Code 7804 (2001).

Entitlement to a higher disability evaluation for hemorrhoids

Factual Background

In a September 1995 decision, the RO granted service connection and
assigned a zero percent evaluation to the hemorrhoids, effective on
July 1, 1995.

On a July 1997 VA examination, the veteran reported that for the
past 10 years he has had occasional bleeding and pain in the anal
area for which he used an ointment. He stated that this had not
recently been a major problem for him. On examination, there were
only very minimal internal hemorrhoids without evidence of bleeding
or infection. The diagnosis was minimal internal hemorrhoids.

VA hospital records show that the veteran was hospitalized for
three days in December 1997 for evaluation of a mental disorder. It
was noted that during his stay he received suppositories and
ointment for hemorrhoids.

VA outpatient records show that in August 1998 the veteran reported
that he was seen about six months previously and told surgery was
not needed for his hemorrhoids.

Pertinent Criteria.

The RO has assigned a zero percent disability evaluation to
hemorrhoids, effective on July 1, 1995, under 38 C.F.R. 4.114,
Diagnostic Code 7336. Under this code, a zero percent rating is
assigned for mild or moderate hemorrhoids (external or internal);
and a 10 percent rating is assigned for large or thrombotic,
irreducible hemorrhoids (external or internal), with excessive
redundant tissue, evidencing frequent recurrences.

42 -

Analysis

After a review of the evidence of record, the Board finds that a
compensable disability evaluation is not warranted for the
hemorrhoids. The medical evidence of record shows that the
veteran's internal hemorrhoids are minimal. The veteran had
occasional symptoms of bleeding and pain. He did not have
persistent bleeding. There is no medical evidence that the veteran
has large, thrombotic, irreducible hemorrhoids, with excessive
redundant tissue or frequent recurrences. There is no medical
evidence of fissures or secondary anemia due to hemorrhoids.
Accordingly, a disability evaluation in excess of zero percent
under Diagnostic Code 7336 is not warranted.

A zero percent disability rating has been assigned by the RO
effective from July 1, 1995, the date after the date of separation
from service. See 38 C.F.R. 3.400 (2001). The Board has examined
the record in order to determine whether a higher rating could be
assigned for any period after that date. However, there is no
evidence that the veteran's service-connected hemorrhoids has been
productive of higher rating at.any time. It appears from the
medical evidence that the disability has remained essentially
constant over the entire period. The Board has identified no basis
for assigning a higher rating at any time.

As the preponderance of the evidence is against the claim for a
compensable rating for hemorrhoids, the benefit-of-the-doubt
doctrine does not apply, and the claim must be denied. 38 U.S.C.A.
5107(b); Gilbert v. Derwinski, 1 Vet. App. 40 (1990).

Entitlement to a higher disability evaluation for left wrist
tendinitis

Factual Background

In a September 1995 decision, the RO granted service connection and
a zero percent rating for a left wrist disability, effective on
July 1, 1995.

43 -

On an August 1996 VA examination, the veteran complained of
numbness in the fingers of both hands. An X-ray of the left wrist
was normal. There was no further physical examination of the wrist.

On a July 1997 VA examination, it was noted that the veteran had no
recall or clinical evidence of left wrist dysfunction or
abnormality.

On a July 1997 VA neurological examination, the veteran complained
of pain in all joints (the wrist was not mentioned in specific). On
examination, he had good strength in the deltoids, triceps, biceps,
and hands. There was no fasciculation or atrophy. He could lift
himself with his arms easily. Reflexes at the biceps, triceps, and
brachial radialis were normal. Superficial sensation and vibration
in the upper extremities were normal. The diagnosis was arthralgias
(cause unknown), and it was noted that he was neurologically
negative. With respect to DeLuca, the examiner stated that the
veteran's pains were subjective.

Pertinent Criteria

The RO has assigned a zero percent rating for the veteran's left
wrist tendinitis is effective on July 1, 1995, under 38 C.F.R.
4.71a, Diagnostic Code 5024, for tenosynovitis. Under this code,
tenosynovitis is rated on limitation of motion of the affected
parts, as degenerative arthritis (38 C.F.R. 4.71a, Code 5003). The
criteria for Diagnostic Code 5003 are noted in the above section
pertaining to the left shoulder disability.

Under 38 C.F.R. 4.71a, Diagnostic Code 5215, limitation of motion
of the wrist, a 10 percent rating is assigned when palmar flexion
is limited in line with the forearm or when dorsiflexion is less
than 15 degrees. A zero percent rating is to be assigned when the
requirements for a compensable rating under,this code are not met.
38 C.F.R. 4.31.

44 -

Analysis

After a review of the evidence of record, the Board finds that a
compensable rating for the left wrist disability is not warranted.
The medical evidence shows the it the veteran has no abnormality or
dysfunction of the left wrist. X-ray examination was normal. There
is no evidence that the veteran has sought outpatient treatment for
the left wrist. The left wrist disability is asymptomatic. The
medical evidence does not show limitation of motion of the left
wrist. Thus, the Board concludes that a compensable rating is not
warranted under Diagnostic Codes 5024 or 5215.

The Board recognizes that there are situations in which the
application of 38 C.F.R. 4.40 and 4.45 and 4.59 is warranted in
order to evaluate the existence of any functional loss due to pain,
or any weakened movement, excess fatigability, incoordination, or
pain on movement of the veteran's left wrist when the rating code
under which the veteran is rated does not contemplate these
factors. See De Luca, supra. In the present case, there is no
evidence of any additional disability due to functional loss due to
pain, weakness, fatigability, incoordination or pain on movement of
a joint under 38 C.F.R. 4.40 or 4.45. As noted above, the left
wrist disability is asymptomatic and examination of the left wrist
is normal.

Moreover, the degree of left wrist disability necessary for a
compensable rating is not shown by the medical evidence at any time
since the effective date of se]-vice connection. Fenderson v. West,
12 Vet. App. 119 (1999).

As the preponderance of the evidence is against the claim for a
compensable rating for a left wrist disability, the benefit-of-the-
doubt doctrine does not apply, and the claim must be denied. 38
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

45 -

ORDER

Entitlement to a disability evaluation in excess of 10 percent from
July 1, 1995 and in excess of 20 percent from March 1, 2000 for the
service-connected left shoulder subluxation post operative rotator
cuff tear is denied.

Entitlement to a 10 percent disability evaluation for a service-
connected right knee disability, based on instability of the knee,
for the period of July 1, 1995 to April 27, 1999, is granted
subject to controlling regulations governing the payment of
monetary awards.

Entitlement to a disability evaluation in excess of 10 percent for
the service-connected right knee disability, based on arthritis of
the knee with limitation of motion, from July 1, 1995 is denied.

Entitlement to a disability evaluation in excess of 10 percent for
the service- connected right knee disability, based on instability,
for the period beginning August 1, 1999 is denied.

Entitlement to a disability evaluation in excess of 10 percent for
left knee residuals, postoperative removal of loose bodies, is
denied.

Entitlement to a disability evaluation in excess of 10 percent for
low back strain with degenerative disc disease is denied.

Entitlement to a disability evaluation in excess of 10 percent for
seborrheic dermatitis and tinea pedis is denied.

Entitlement to a disability evaluation in excess of 10 percent for
right inguinal hernia is denied.

46 -

Entitlement to a separate 10 percent disability evaluation for the
right inguinal scar is granted, subject to controlling regulations
governing the payment of monetary awards.

Entitlement to a disability evaluation in excess of zero percent
for hemorrhoids is denied.

Entitlement to a disability evaluation in excess of zero percent
for left wrist tendinitis is denied.

REMAND

The Board has carefully reviewed the claims file and finds that the
veteran's claim for entitlement to a higher rating for the
herniated nucleus pulposus of the cervical spine, evaluated as 10
percent disabling from July 1, 1995 and as 20 percent disabling
from April 13, 1998 must be remanded to the RO.

Review of the record reveals that in May 2002, the veteran
submitted to the RO additional treatment records in support of his
claim for a higher rating for his cervical spine disability. The
treatment records, dated in July and August 2001, reflect treatment
of the cervical spine disability and are pertinent to the veteran's
claim. However, there is no indication in the record that the RO
readjudicated the claim, with consideration given to these relevant
records or thereafter issued a Supplemental Statement of the Case
addressing these records. See 38 C.F.R. 19.31, 19.37(a) (2001). For
this reason, the Board finds that a remand of l@his case is
warranted, so that the RO can consider this additional evidence in
the first instance.

The Board is aware that the regulations were recently amended so as
to allow the Board to develop evidence directly without having to
remand a case to the RO. See 67 Fed. Reg. 3,099 (Jan. 23, 2002) (to
be codified as amended at 38 C.F.R. 19.9, 19.31, 20.903, 20.1304).
These amendments were also intended to allow the Board, under
certain circumstances, to consider evidence not previously
considered by the

47 -

agency of original jurisdiction, so long as the claimant is advised
of the Board's intention to do so and given an opportunity to
respond. The Board has considered whether the aforementioned action
would be more appropriately accomplished directly by the Board,
rather than by remanding this case to the RO. However, even under
the amended version of the regulations, the provisions of 38 C.F.R.
19.31 still require that the agency of original jurisdiction issue
an Supplemental Statement of the Case if additional pertinent
evidence is received and the case has not yet been certified for
appeal. An Supplemental Statement of the Case was not issued in
this case, even though the additional evidence was received in May
2002 and the appeal was not certified to the Board until June 2002.

For this reason, the Board believes that due process of law and
fundamental fairness require that the RO be permitted the
opportunity to consider this evidence prior to the Board's
adjudication of this issue. See Bernard v. Brown, 4 Vet. App. 384
(1993) (holding that, when the Board addresses a matter that has
not been addressed by the RO, the Board must consider whether the
appellant would be prejudiced by the Board's going forward on that
issue without first remanding for the RO to adjudicate the issue in
the first instance).

Accordingly, this case is remanded for the following action:

The RO should review all of the evidence of record, including any
evidence that has been received since the April 2002 Supplemental
Statement of the Case was issued. If, after reviewing this
evidence, the RO determines that any additional development,
including examination, is warranted, the RO is free to undertake
such development as it deems necessary. Once such development has
been completed, the RO should then readjudicate the veteran's claim
of entitlement to a higher rating for the herniated nucleus
pulposus of the cervical spine, evaluated as 10 percent disabling
from July 1, 1995 and as 20 percent disabling from April 13,

48 -

1998. If the benefit sought on appeal remains denied, the veteran
and his representative should be furnished with copies of a
Supplemental Statement of the Case and given an opportunity to
respond.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4545, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2002)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03

C. L. Krasinski 
Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

49 -

These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel. 

In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

50 -



